FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FREDDY MARTIN DAVILA,                            No. 12-73577

               Petitioner,                       Agency No. A078-054-504

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**


Before:        HAWKINS, TALLMAN and NGUYEN, Circuit Judges.

       Freddy Martin Davila, a native and citizen of Nicaragua, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from

the immigration judge’s decision denying his application for deferral of removal

under CAT. We have jurisdiction under 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Blandino-Medina v. Holder,

712 F.3d 1338, 1348 (9th Cir. 2013). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Davila failed to

demonstrate it was more likely than not he would be subjected to torture if returned

to Nicaragua. See id. (upholding denial of CAT relief where petitioner presented a

series of worst-case scenarios rather than presenting hard evidence of a clear

probability of torture based on family’s previous association with the Somoza

regime); see also Robleto-Pastora v. Holder, 591 F.3d 1051, 1058 (9th Cir. 2010)

(affirming denial of CAT relief where petitioner presented “no evidence” of a

likelihood of torture in Nicaragua.). We reject Davila’s attempts to distinguish

Blandino-Medina and Robleto-Pastora, and we reject his contention that the BIA

failed to consider his and his mother’s testimony.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-73577